DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-25 are allowed over the prior art of record.
The following claims drafted by the examiner and considered to distinguish patentably over the art of record in this application, are presented to applicant for consideration:
1.	A method of conveying production fluid from an offshore subsea well, the method comprising:
a) deploying an inflatable bladder from an offshore vessel, the inflatable bladder including a bladder valve;
b) fluidly connecting the inflatable bladder to an offloading port positioned at a seafloor, wherein the offloading port includes a port valve and is in fluid communication with one or more subterranean hydrocarbon-bearing formations located below the seafloor;
c) opening the bladder and port valves to discharge production fluid from the offloading port into the inflatable bladder;
d) monitoring with one or more sensors at least one of i) a pressure inside the inflatable bladder, ii) a volume of production fluid inside the inflatable bladder, or iii) a flowrate into the inflatable bladder;
e) closing the bladder and port valves when i), ii), or iii) reaches a predetermined value, thereby resulting in a substantially filled bladder; and
f) fluidly disconnecting the substantially filled bladder from the offloading port.

13.	An offshore production and storage system, comprising:
a) an offshore vessel including a storage containment unit;
b) an inflatable bladder deployable from the offshore vessel and including a bladder coupling and a bladder valve;
c) an offloading port arranged at a seafloor and in fluid communication with one or more hydrocarbon-bearing reservoirs located below the seafloor, the offloading port including a port coupling and a port valve, wherein the bladder coupling is connectable to the port coupling and the bladder and port valves are actuatable to allow production fluids from the one or more hydrocarbon-bearing reservoirs to flow into the inflatable bladder, thereby resulting in a substantially filled bladder; and
d) one or more sensors that monitor at least one of i) a pressure inside the inflatable bladder, ii) a volume of production fluid inside the inflatable bladder, or iii) a flowrate into the inflatable bladder, wherein the bladder and port valves are closable when i), ii), or iii) reaches a predetermined value, thereby resulting in the substantially filled bladder.
Response to Arguments
Applicant’s arguments, filed 06/30/2022, with respect to the prior art rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653. The examiner can normally be reached Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R BUCK/Primary Examiner, Art Unit 3679